Name: Commission Regulation (EC) No 1401/2002 of 31 July 2002 laying down detailed rules for the opening and administration of the tariff quotas for rice, originating in the least developed countries, for the marketing years 2002/03 to 2008/09
 Type: Regulation
 Subject Matter: trade;  plant product;  tariff policy;  economic conditions;  marketing;  international trade
 Date Published: nan

 Avis juridique important|32002R1401Commission Regulation (EC) No 1401/2002 of 31 July 2002 laying down detailed rules for the opening and administration of the tariff quotas for rice, originating in the least developed countries, for the marketing years 2002/03 to 2008/09 Official Journal L 203 , 01/08/2002 P. 0042 - 0045Commission Regulation (EC) No 1401/2002of 31 July 2002laying down detailed rules for the opening and administration of the tariff quotas for rice, originating in the least developed countries, for the marketing years 2002/03 to 2008/09THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2501/2001 of 10 December 2001 applying a scheme of generalised tariff preferences for the period from 1 January 2002 to 31 December 2004(1), and in particular Article 9(6) thereof,Whereas:(1) Article 9(5) of Regulation (EC) No 2501/2001 lays down that, until Common Customs Tariff duties are entirely suspended as from 1 September 2009, a global tariff quota at zero duty is to be opened for every marketing year for products of CN code 1006, originating in a country that according to Annex I of that Regulation, benefits from the special arrangements for least developed countries. The tariff quota for the marketing year 2002/03 is to be equal to 2895 tonnes, husked rice equivalent, for products of CN code 1006. For each of the following marketing years, the quotas shall be increased by 15 % over the quotas of the previous marketing year.(2) Those provisions have to be implemented within the framework of the common trading system established by Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(2), as last amended by Regulation (EC) No 411/2002(3).(3) The detailed rules governing the opening and administration of the quota should be valid for the seven marketing years.(4) The quantities of rice benefiting from the global tariff quota should be imported under the fairest possible conditions of competition and in order to avoid disturbances on the Community market.(5) Commission Regulation (EC) No 2305/2001 of 27 November 2001 on opening a tariff quota for rice, originating in the least developed countries, for the marketing year 2001/02(4), was valid for only one marketing year. Its fourth recital specifies that at the end of that period, and in the light of the experience gained in the first year, rules for a longer period may subsequently be established.(6) The provisions concerning the proof of origin set out in Articles 67 to 97 of Commission Regulation (EC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EC) No 2913/92 establishing the Community Customs Code(5), as last amended by Regulation (EC) No 444/2002(6), establish the definition of the concept of originating products to be used for the purposes of generalised tariff preferences.(7) The measures provided for in this Regulation are in accordance with the opinion of the Generalised Preferences Committee,HAS ADOPTED THIS REGULATION:Article 1This Regulation lays down the rules for the opening and administration of the tariff quotas for rice referred to in Article 9(5) of Regulation (EC) No 2501/2001, for the marketing years 2002/03, 2003/04, 2004/05, 2005/06, 2006/07, 2007/08 and 2008/09.Article 2For the purposes of this Regulation, "marketing year" shall mean the marketing year referred to in Article 2 of Regulation (EC) No 3072/95.Article 31. Global tariff quotas set at zero duty for products of CN code 1006, expressed as husked rice equivalent, are opened for the seven marketing years commencing 2002/03, in accordance with the table set out in the Annex.Those quotas shall apply only to imports originating in the countries which, pursuant to Annex I to Regulation (EC) No 2501/2001, benefit from the special arrangements for least developed countries.2. The conversion rate between husked rice and paddy rice, semi-milled or wholly-milled rice shall be the rate laid down in Article 1 of Commission Regulation No 467/67/EEC(7).For broken rice, quantities demanded shall be counted as such.3. All Common Customs Tariff duties on imports under the quotas referred to in paragraph 1 shall be suspended.Article 41. The provisions of Commission Regulation (EC) No 1291/2000(8) concerning licences, shall apply to licences referred to in paragraph 2, save as otherwise provided in this Regulation.2. Imports under the quotas referred to in Article 3(1) shall be conditional upon presentation of an import licence issued in accordance with this Regulation.3. Applications for import licences shall be lodged with the competent authorities in the Member States in the first five working days of the marketing year concerned.Each licence application shall be for a quantity that may not exceed the quantity available for the import of husked rice equivalent in the marketing year concerned.4. The import licence application and the import licence shall contain the following information:(a) in section 8, the name of the country of origin. The word "yes" shall be marked with a cross;(b) in section 20, the following indication: "Rice originating in ... (name of the country referred to in Annex I to Regulation (EC) No 2501/2001) imported pursuant to Article 9(5) of Council Regulation (EC) No 2501/2001".5. The import licence shall contain, in section 24, the following information: "Exemption from customs duty up to the quantity indicated in sections 17 and 18 of this licence (Regulation (EC) No 1401/2002)".6. By way of derogation from Article 10 of Commission Regulation (EC) No 1162/95(9), the security for the import licences shall be EUR 46 per tonne.7. Applications for import licences for the quota concerned shall be accompanied by:(a) proof that the applicant is a natural or legal person who has carried out a commercial activity in the rice sector for at least 12 months and who is registered in the Member State in which the application is submitted,(b) a written declaration by the applicant stating that he has submitted only one application in respect of the quota referred to in Article 3(1), or, if the case arises, in respect of the remaining quantity available for the additional tranche referred to in Article 5(4).Where an applicant submits more than one application for an import licence, all his applications shall be rejected.Article 51. Within two working days following the last day of the period referred to in Article 4(3), the Member State shall notify the Commission of the quantities for which import licences have been requested, broken down by eight-digit CN codes and by country of origin.Member States shall also notify the name and addresses of the applicants, as well as the number and title of this Regulation.Notifications shall be sent to the Commission by e-mail or by fax on the forms supplied by the Commission to the Member States for that purpose.Notification shall be made even where no application has been submitted in a Member State: it shall state that no submission has been received within the period referred to in Article 4(3).2. Within the 10 working days following the last day of the period referred to in paragraph 1, the Commission shall decide to what extent the applications may be accepted.If the total of the quantities applied for exceeds the quantity of the relevant quota, the Commission shall set a percentage reduction coefficient to be applied to each application.3. If the application of the percentage referred to in paragraph 2 results, in any Member State, in one or more quantities of less than 20 tonnes per application, the Member State concerned shall allocate the total of these quantities by drawing lots among applicants by composing one or more 20-tonne lots and, where applicable, the remaining lot.4. If the total or parts of the quotas referred to in Article 3(1) are not covered by import licences issued, the remaining quantities may be covered by an additional tranche in February of the marketing year in question. The procedure under this Regulation for issuing import licences shall apply mutatis mutandis.Article 61. Within two working days of the date of publication of the Commission's decision, import licences shall be issued for the quantities resulting from the application of Article 5.2. By way of derogation from Article 9 of Commission Regulation (EC) No 1291/2000, rights deriving under import licences shall not be transferable.3. Import licences issued pursuant to this Regulation shall be valid as from the actual day of issue. By way of derogation from Article 6(1) of Regulation (EC) No 1162/95, import licences shall be valid until the end of the sixth month thereafter.However, the period of validity of import licences may not extend beyond the end of the marketing year.Article 71. Proof of the originating status of the imports under the quotas referred to in Article 3(1) shall be furnished by the certificate of origin Form A issued in accordance with the provisions of Articles 67 to 97 of Regulation (EEC) No 2454/93.2. The certificate of origin Form A shall bear, in box 4:(a) the phrase "Quota - Regulation (EC) No 1401/2002";(b) the date of loading of the rice in the exporting beneficiary country, and the marketing year in respect of which delivery is being made;(c) CN code 1006, broken down by eight-digit CN codes.Article 8Member States shall notify the Commission by fax or e-mail:(a) within two working days following issue of the import licence referred to in Article 6(1), the quantities, broken down by eight-digit CN codes, for which licences have been issued, specifying date, country of origin and name and address of holder;(b) within two working days following cancellation, if an import licence already issued is cancelled, the quantities, broken down by eight-digit CN codes, for which licences have been cancelled and the names and addresses of the holders of the cancelled licences;(c) on the last working day of the second subsequent month, the quantities, broken down by eight-digit CN codes, by country of origin actually entered for free circulation during each month.The above information must be notified in the same way as, but separately from, information on other import licences in the rice sector.A notification shall be sent even if no licence has been issued and/or no imports have taken place in the period concerned. The notification shall indicate the absence of any issued certificate and/or of any imports.Article 9This Regulation shall enter into force on 1 September 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 July 2002.For the CommissionPascal LamyMember of the Commission(1) OJ L 346, 31.12.2001, p. 1.(2) OJ L 329, 30.12.1995, p. 18.(3) OJ L 62, 4.3.2002, p. 27.(4) OJ L 310, 28.11.2001, p. 10.(5) OJ L 253, 11.10.1993, p. 1.(6) OJ L 68, 12.3.2002, p. 11.(7) OJ 204, 24.8.1967, p. 1.(8) OJ L 152, 24.6.2000, p. 1.(9) OJ L 117, 24.5.1995, p. 2.ANNEX(Table referred to in Article 3(1))>TABLE>